Citation Nr: 1714377	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include hypertension, a heart murmur, trace mitral regurgitation, and trace tricuspid regurgitation (heart disability).  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded in March 2015 and September 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a heart disability, in September 2016 the Board remanded this claim to obtain a medical opinion as to the origins of the Veteran's heart disability.  In this regard, the VA examiner was requested to address specific treatment notes in the Veteran's medical history.  Subsequently, the October 2016 VA examiner addressed many of the selected notes, but failed to provide an opinion regarding the June 2008 and July 2008 VA treatment notes.  The examiner was also directed to provide a detailed rationale for any opinions expressed or provided.  Although the examiner opined the Veteran's heart disability was not due to service, she failed to explain why the Veteran's heart disability was not caused by incident, injury, or disease in service.  Therefore, the Board finds that another remand is required to obtain an adequate etiology opinion.  See 38 U.S.C.A. § 5103A (b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Moreover, given the existing record which shows the Veteran is service-connected for asthma, the addendum medical opinion in October 2016 also did not consider if any heart disability was caused or aggravated by the Veteran's service-connected asthma.  Thus, the Board finds that a remand is also required to obtain a competent and credible medical opinion as to this relationship, if any.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records. 

2.  After obtaining authorizations from the Veteran, associate with the claims file her contemporaneous private treatment records.

3.  Schedule the Veteran for an appropriate VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Did the Veteran have any heart disabilities at any time during the pendency of the claim on appeal and, if so, what are the diagnoses?  

(B).  Is it as least as likely as not that any diagnosed heart disability had its onset while on active duty?

(C).  Is it as least as likely as not that any diagnosed heart disability is a result of the Veteran's service connected asthma?

(D).  Is it as least as likely as not that any diagnosed heart disability was aggravated (i.e. permanently worsened) by the Veteran's service connected asthma?

In providing the requested opinions, the examiner must specifically comment on the June 2008 and July 2008 VA treatment notes.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing service connection and secondary service connection and provide the Veteran an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

